Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a candidate hypothesis generation unit in claim 1
a candidate hypothesis evaluation unit in claim 1
a first inference unit in claim 2
a second inference unit in claim 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites “a candidate hypothesis generation unit configured to apply, to an observation that indicates an observed situation using a logical expression, inference knowledge provided with reliability for making a forward inference and reliability for making a reverse inference, make an inference, and generate a candidate hypothesis by which the observation can be derived.” Applying inference knowledge and making inferences are mental processes of judgement or evaluation that simply consider information and make choices based on information. The present claim further recites “a candidate hypothesis evaluation unit configured to specify an inference direction for each piece of the inference knowledge applied to the generated candidate hypothesis, and calculate an evaluation value of the candidate hypothesis using the reliability of each piece of the inference knowledge that corresponds to the specified inference direction.” Specifying an inference direction is also a mental process that makes a judgement and chooses a direction. Calculating an evaluation value is a mental process of evaluation that considers values and comes up with another value. This judicial exception is not integrated into a practical application because the only result of the mental processes are hypotheses and evaluations of the hypotheses, which are mental constructs. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are a candidate hypothesis generation unit and a candidate hypothesis evaluation unit. As described above with respect to 35 U.S.C. 112(f), these are merely placeholders for generic computing components, so they do not render the claim more than an abstract idea.
Regarding Claim 2, it recites units “to apply the inference knowledge in reverse to the observation and make an inference,” “to apply the inference knowledge forward to the observation and make an inference.” Applying knowledge to make an inference is a mental process of judgement or evaluation. The claim further recites “the candidate hypothesis is generated using a result of the inference made by the first inference unit and a result of the inference made by the second inference unit.” This merely details the mental process of judgement or evaluation that decides on a hypothesis, specifying which data are considered in the mental process. This judicial exception is not integrated into a practical application because the only results of the mental processes are inferences and a hypothesis, which are mental constructs. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are a first inference unit and a second inference unit. As described above with respect to 35 U.S.C. 112(f), these are merely placeholders for generic computing components, so they do not render the claim more than an abstract idea.
Regarding Claim 3, it recites method steps substantially similar to the operations performed by the units of claim 1, so it recites abstract ideas for the same reasons. This judicial exception is not integrated into a practical application because the only result of the mental processes are hypotheses and evaluations of the hypotheses, which are mental constructs. The claim does not include any additional elements.
Regarding Claim 4, it recites method steps substantially similar to the operations performed by the units of claim 2, so it recites abstract ideas for the same reasons. This judicial exception is not integrated into a practical application because the only results of the mental processes are inferences and a hypothesis, which are mental constructs. The claim does not include any additional elements.
Regarding Claim 5, it recites steps substantially similar to the operations performed by the units of claim 1, so it recites abstract ideas for the same reasons. This judicial exception is not integrated into a practical application because the only result of the mental processes are hypotheses and evaluations of the hypotheses, which are mental constructs. The claim does not include any additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are a non-transitory computer-readable recording medium that includes a program recorded thereon that cause a computer to carry out operations. A non-transitory computer-readable recording medium and a computer are generic computing components, so they do not render the claim more than an abstract idea.
Regarding Claim 6, it recites method steps substantially similar to the operations performed by the units of claim 2, so it recites abstract ideas for the same reasons. This judicial exception is not integrated into a practical application because the only results of the mental processes are inferences and a hypothesis, which are mental constructs. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are a non-transitory computer-readable recording medium, which is a generic computing component.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action. None of the prior art of record teaches all of the limitations of independent claims 1, 3, and 5. Chen et al. (U.S. Patent 10,282,669) teaches an abductive inference system and method that uses forward chaining (a forward inference) to produce a hypothesis and backward chaining (a reverse inference) to fill in data and increase the probability that the hypothesis will be correct. But it does not teach “inference knowledge provided with reliability for making a forward inference and reliability for making a reverse inference” as recited by the present claims. Blythe, James, et al. (“Implementing weighted abduction in markov logic,” Proceedings of the Ninth International Conference on Computational Semantics (IWCS 2011). 2011) teaches performing abduction using weights/probabilities, and makes some mention of backward chaining to provide missing knowledge, but it does not properly teach inference knowledge provided with reliability for making a forward inference and reliability for making a reverse inference and does not specify an inference direction as recited by the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129